Citation Nr: 9934007	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  96-23 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

R. Corea-Grau, M.D.


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel

INTRODUCTION

The veteran served on active duty from April 1951 to April 
1954.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a decision of the RO at San Juan, 
Puerto Rico.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Entitlement to service connection for a psychiatric 
disorder was denied in an April 1995 rating decision.  

3.  The evidence received since the April 1995 rating 
decision includes a new April 1998 statement from M. Sanchez-
Bonilla, M.D., which contains the opinion that the veteran's 
schizophrenia was present during his military service.  

4.  The record contains competent evidence of a nexus between 
the veteran's current schizophrenia and injury or disease 
noted during his active service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
October 1995 rating decision to reopen the claim for service 
connection for schizophrenia.  38 U.S.C.A. § 1110, 1131, 
5107, 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.156(a), 3.303 (1999). 

2.  The claim for service connection for schizophrenia is 
well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for schizophrenia was denied by a rating 
decision dated in December 1970.  The originating agency 
notified the veteran of the denial in October 1973.  By an 
October 1975 decision, the Board upheld the denial of service 
connection for psychiatric disability, then diagnosed as 
schizophrenic reaction.  The Board found that the veteran's 
service medical records showed that he had sought treatment 
for complaints of nervousness in the 1950s.  However, the 
Board noted that no diagnosis of schizophrenia was recorded 
prior to 1969.  In addition, a VA memorandum from the 
Director of Mental Health and Behavioral Sciences Services 
concluded that the frequent somatic complaints in service 
failed to generate a formal diagnosis, and that a clear 
diagnosis of psychiatric disorder was first evident in 1970.  

In an August 1987 confirmed rating decision, the RO 
determined that insufficient evidence had been received to 
reopen the claim for service connection.  The veteran 
appealed this action, which was upheld by a June 1988 Board 
decision.  

The RO in October 1993 found that the veteran had not 
provided new and material evidence to reopen the claim for 
service connection as the record continued to indicate that 
the diagnosis of schizophrenia was first identified about 
fifteen years after the veteran's separation from service.  
The veteran was notified of that determination in December 
1993.  Again, in April 1995 the RO determined that no new and 
material evidence had been obtained to reopen the claim for 
service connection, and the veteran was notified of that 
determination by letter dated later that month.  

The veteran attempted to reopen his claim for service 
connection in 1996.  The question before the Board is the 
limited question of whether the veteran has submitted new and 
material evidence to reopen his previously denied claim.  To 
reopen a finally denied claim, a veteran must submit new and 
material evidence.  38 U.S.C.A. § 5108, 7104 (West 1991); 
38 C.F.R. § 3.104 (1999).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).  

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet App 203 (1999) (en banc).  

It must be determined whether the evidence presented or 
secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] 
evidence" is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  The new and material evidence must be presented 
or secured since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

The Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  Judicial interpretation of the law 
has construed the provisions of 38 U.S.C.A. §§ 5108 and 7104 
to require the Board itself to determine whether new and 
material evidence has been presented before it can reopen a 
claim and readjudicate and issues going to the merits of the 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  
Likewise, VA O.G.C. Prec. 05-92, 57 Fed Reg. 49744 (1992) 
provides that the Board has the authority to determine on a 
de novo basis whether a claim has been properly reopened.

The Board has reviewed the evidence received into the record 
since the April 1995 decision and finds that such evidence is 
new and material.  In general, for the purpose of determining 
whether evidence is new and material, the credibility of the 
evidence is presumed.  Cox v. Brown, 5 Vet. App. 95, 98 
(1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In the veteran's case, the evidence received into the record 
since the April 1995 rating decision includes an April 1998 
statement from M. Sanchez-Bonilla, M.D. Dr. Sanchez-Bonilla 
stated:

It is my opinion that [the veteran]'s 
history of prior diagnosed Schizophrenia 
was already present at the moment he he 
(sic) served at the US Army.  For 
example, in 1954 he was evaluated by a 
physician with unknown specialty in which 
patient complained of some thoughts in 
his head that were associated with 
destructive ideas and he was prescribed 
with phenobarbital.  Which possibly was 
the drug of choice in that time instead 
of a neuroleptic.  Also he had the 
history of dysfunction, low job 
performance, maladaptive social and 
personal behavior, among others.  

This statement is new as it was not previously of record.  I 
note in addition, that until this report, the clinical 
records reflected that that schizophrenia was not identified 
until the 1960s or 1970s.  Consequently, Dr. Sanchez-
Bonilla's statement is material as well, being relevant and 
probative to the issue at hand.  Clearly, when viewed in the 
context of all the evidence this statement is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).  In view of the 
foregoing, I conclude that new and material evidence has been 
received to reopen the claim for service connection for 
psychiatric disability.  

As noted above, when new and material evidence is secured, VA 
must reach a determination that the claim is well grounded 
after which an evaluation of the merits may be undertaken.  
Winters, supra.  The law requires that a claimant shall have 
the burden of submitting a claim that is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  The VA benefits system 
requires more than just an allegation of entitlement.  A 
claimant must submit supporting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Although the claim need not be conclusive, the 
statute requires the claim to be accompanied by some 
evidence.  Id.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995);  see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999). 

In the veteran's case, there is evidence of current diagnosis 
of schizophrenia, psychiatric manifestations during active 
service, and private medical evidence that suggests a 
possible nexus between current disability and symptoms noted 
during active service.  Accordingly, I find that the 
veteran's claim for service connection for schizophrenia is 
well grounded.  


ORDER

New and material evidence has been received to reopen the 
claim for service connection for schizophrenia, which is a 
well-grounded claim.  To this extent, the appeal is allowed.  



REMAND

Once a well-grounded claim has been submitted, VA shall 
assist a veteran in developing facts pertinent to his or her 
claim.  38 U.S.C.A. § 5107.  In this case, additional 
development is necessary.  The record contains numerous 
opinions.  An April 1987  statement from Dr. R. Correa-Grau 
and an April 1998 statement from Dr. M. Sanchez-Bonilla are 
to the effect that schizophrenia is related to symptoms 
identified in the veteran's active service.  In addition 
opinions against a causal relationship include those of Dr. 
P. J. Durand in October 1970, from Dr. J. J. Baker in July 
1975 and from Drs. M. Mari, Jaime Garcia-Saavedra and R. 
Millan-Benitez in a joint report dated in June 1997.  

In view of the conflicting medical opinions, this case is 
remanded to the RO for the following actions: 

1.  The RO should afford the veteran a 
current psychiatric examination to 
determine the current diagnosis and the 
onset of any existing psychiatric 
disorder.  All indicated tests and 
studies should be accomplished.  The 
claims folder should be made available to 
the examiner for use in studying the 
case.  The examiner's attention is 
directed to the conflicting medical 
opinions noted above regarding the 
relationship between current disability 
and the veteran's active service.  The 
examiner is requested to answer the 
following questions:  

a.  What is the current diagnosis of 
any existing psychiatric disorder 
demonstrated by the veteran?  

b.  If it is possible to determine, 
what is the date of onset of the 
veteran's current psychiatric 
condition?  If it is not possible to 
determine, the examiner should 
explain why not.  

c.  What is the medical likelihood 
that the veteran's currently 
diagnosed psychiatric disability is 
related to any injury or disease 
noted during the veteran's active 
service?  

The examiner is requested to provide the 
basis for the opinions reached.  

2.  The RO then should review the 
veteran's claim for service connection 
for schizophrenia de novo in light of the 
favorable determination above and the 
additional requested development.  

3.  If the benefit sought on appeal is 
not granted, then the veteran and his 
representative should be provided with a 
supplemental statement of the case.  

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals






